Citation Nr: 1226941	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as due to chemical exposure. 

2.  Entitlement to service connection for a left eye disability, to include as secondary to a thyroid disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1985 and from July 1987 to July 1990.  The Veteran also served on various unverified periods of active duty and active duty for training with the Missouri Air National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in June 2006, May 2008, and February 2011.  The case has now returned to the Board for further appellate action.  

The Veteran's August 2004 notice of disagreement also initiated appeals with respect to claims for entitlement to service connection for disabilities of the right foot, left foot, and Arnold-Chiari syndrome.  Service connection for the right and left foot disabilities was granted in rating decisions dated May 2006 and November 2010, respectively, effective October 14, 2003.  The claim for service connection for Arnold-Chiari syndrome was withdrawn by the Veteran in a December 2010 statement and dismissed by the Board in the February 2011 decision and remand.  Accordingly, these claims are no longer before the Board.  


FINDINGS OF FACT

1.  A thyroid disability, diagnosed as Grave's disease and hypothyroidism, was not present in service or until years thereafter and is not shown by competent medical evidence or competent and credible lay evidence to be etiologically related to any incident of service, to include exposure to chemicals during service.

2.  A left eye disability, diagnosed as thyroid eye disease, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A thyroid disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  A left eye disability was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to Notify

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2004 and May 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the April 2012 SSOC.  Therefore, any timing deficiency has been remedied.

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and available private medical records.  The Veteran has not reported receiving any VA treatment of the disabilities on appeal.  

Additionally, the Veteran was provided a proper VA examination in November 2010 which addressed the nature and etiology of the disabilities at issue.  The November 2010 VA examiner concluded that the question of whether the Veteran manifested symptoms of hyperthyroidism (and by implication, associated Grave's disease) prior to the late 1990s could not be answered without resorting to speculation.  

The complete claims file and service records were reviewed twice by the VA physician.  The Veteran was also physically examined by the same VA examiner during a January 2012 examination.  The January 2012 examination report includes specific reference to evidence of record including the Veteran's reports of symptoms, a full basis for the conclusion, and the examiner stated what additional evidence would permit an opinion in the case, specifically, tests during service indicative of hyperthyroidism including clinically diagnostic weight loss and findings of tachycardia.   See id.  Therefore, although the January 2012 VA examiner was not able to provide an opinion regarding whether the Veteran's reported symptoms of weight loss and rapid heartbeat during service were indicative of the claimed thyroid disability, the Board finds that the stated basis for the opinion is adequate and remanding for an additional medical opinion is not required.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  

The Board also finds that VA has complied with the May 2008, June 2006, and February 2011 remand orders of the Board.  In response to the Board's remands, the Veteran was provided complete VCAA notice, a hearing before the Board at the RO, and adequate VA examinations of her disabilities.  

VA also made numerous efforts to verify the Veteran's claimed exposure to various chemicals during her active duty service as a medical laboratory specialist.  Following the May 2008 Board remand, the Veteran was contacted in a May 2008 letter and specifically asked to identify the chemicals and drugs she contends were the cause of her thyroid disability.  No response to this letter was received and a follow-up letter was issued in November 2009.  The Veteran replied in a January 2010 statement that she worked in the Tripler Army Medical Center (TAMC) Forensic Toxicology Drug Testing Laboratory at Schofield Barracks, Hawaii performing manual drug extraction procedures.  These procedures brought her into contact with various chemicals, solvents, and reagents to include toulene and butyl alcohol.  The Veteran further noted that she was not in a position to obtain any evidence to support her claim.  VA made numerous requests to various departments of the TAMC, to include the Chief of Forensic Drug Testing and the Civilian Personnel Advisory Center, in an attempt to verify the Veteran's employment and chemical exposure, but September 2009, February 2010, and September 2010 responses from TAMC indicated that no records pertaining to the Veteran's employment were available.  In September 2010, a memorandum was issued that detailed the steps VA had taken to verify the Veteran's reported exposure, including multiple requests over phone and by letter to TAMC.  The Board therefore finds that VA has made reasonable efforts to verify the Veteran's reported chemical exposure, and has complied with the May 2008 remand orders requesting such verification.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Service Connection Claims

Thyroid Disability

The Veteran contends that service connection is warranted for a thyroid disability, claimed as incurred due to chemical exposure during her active duty service as a medical laboratory specialist.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes the presence of a current thyroid disability.  In March 1998, the Veteran was diagnosed with Grave's disease and hyperthyroidism by her private physician.  An April 1998 thyroid uptake scan confirmed the diagnosis, and the Veteran underwent radioactive therapy.  In a September 2005 letter, the Veteran's private physician stated that the radioactive I-131 therapy for Grave's disease had resulted in post- I-131 hypothyroidism.  The Veteran now requires indefinite thyroid hormone replacement medication to treat her hypothyroidism.  

Service treatment records do not document findings of Grave's disease or hyperthyroidism.  The Veteran testified in March 2008 that she experienced symptoms of thyroid dysfunction during service such as weight loss and a rapid heartbeat.  Service treatment records show that the Veteran's weight decreased by approximately 11 pounds (lbs) between January 1979-when she weighed 133 lbs and February 1990, when a physical examination showed her weight at 122 lbs.  Upon examination in February 1990, only five months before her separation from active duty, the Veteran's systems were normal and she specifically denied experiencing recent gain or loss of weight and palpitations or a pounding heart on the accompanying report of medical history.  

The Veteran testified in March 2008 that she was exposed to various chemicals and drugs during her active duty work as a medical laboratory specialist.  Service personnel records, including her DD-214s, verify that she served as a medical laboratory specialist for over eight years, and various letters dated from October 1981 to August 1985 from the Chief of Forensic Drug Testing confirm that the Veteran worked at TAMC in the Forensic Drug Testing Laboratory.  Although service records do not document symptoms or complaints related to Grave's disease or other thyroid dysfunction, the Veteran clearly served as a medical laboratory specialist during active duty and the Board will resolve all doubt in her favor regarding her exposure to various chemicals.  The first two elements of service connection-a current disability and in-service injury-are therefore demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current thyroid disability and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic thyroid conditions were noted on examinations conducted during active duty, and as noted above, the Veteran denied experiencing symptoms of weight loss or heart palpitations on a February 1990 report of medical history.  There is also no objective evidence of thyroid problems or symptoms until several years after the Veteran's separation from active duty in July 1990.  In fact, the earliest evidence of complaints related to thyroid dysfunction dates from January 1996, more than five years after service, when the Veteran complained of a pounding heart during a periodic Reserve examination.  The Board also notes that the Veteran's heart beat irregularities were attributed to panic attacks according to the January 1996 examining physician.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's thyroid dysfunction was present in service or in the years between service and her later complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a continuity of symptoms since service.  The history she provided during the March 2008 hearing was that she began to experience some weight loss and rapid heartbeat during service, but was not diagnosed with Grave's disease until the late 1990s.  She also testified that she began to experience other symptoms of thyroid problems after service to include itching skin and hair loss.  A similar history was reported in a May 2011 statement, when the Veteran wrote that she manifested symptoms of hyperthyroidism several years before her diagnosis of Grave's disease.  

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, while the Veteran is competent to report the presence of symptoms, including during service, that she has attributed to thyroid dysfunction, the Board finds that she is not competent, as a lay person, to attribute such symptoms to a specific medical diagnosis.  Thyroid dysfunction is a complex medical condition that does not lend itself to lay diagnosis.  Further, the Board finds that the credibility of these statements, as to the presence of such symptoms since service, is lessened due to inconsistencies between the Veteran's reported history and objective evidence in the claims file.  

The Veteran testified that she began to experience symptoms of weight loss and a rapid heartbeat during active duty service.  However, as discussed above, service records only document a 11 lb weight loss over a more than 10 year period.  The Veteran also specifically denied experiencing weight loss or heart palpitations on a February 1990 report of medical history a few months before her separation.  Although the Veteran also stated in May 2011 that she was unable to complete her fitness tests during her Air Guard service due to findings of tachycardia, treatment records and physical profiles from the Veteran's Air Guard service are entirely negative for findings or a diagnosis of tachycardia beyond the one complaint of a palpitation or a pounding heart in January 1996 which was attributed to panic attacks.  Additionally, when she was diagnosed with Grave's disease by her private doctor in March 1998, the Veteran only reported a six months history of symptoms.  This report of history made for contemporaneous treatment is at odds with the Veteran's more recent statements for compensation purposes.  Thus, the Board finds that the Veteran's reported history regarding the onset of her symptoms lacks credibility.  

The record is also negative for competent medical evidence of a link between the Veteran's thyroid disability and any incident of active duty service, to include her exposure to chemicals.  A VA physician who reviewed the claims file and examined the Veteran in November 2010 and January 2012 opined in a January 2012 examination report that it was very unlikely the Veteran's chemical exposure was the cause of her Grave's disease and subsequent hypothyroidism.  The VA examiner noted that there was no peer reviewed literature suggesting that organic chemicals, such as those the Veteran claimed exposure to during service, have ever been associated with the onset of Grave's disease.  The VA examiner also found that autoimmune disorders (including Grave's disease) are not thought to be triggered by organic solvents like toluene or benzene.  Although the Veteran stated in May 2011 that there were some studies that supported her claim of a link between Grave's disease and chemicals, she did not provide copies of these studies to allow for their review by the Board or a medical professional, nor did she identify the medical studies with any specificity.  The Veteran has also not provided any statements from her physicians in support of her claim; a September 2005 letter from a private doctor notes that Grave's disease is an autoimmune condition with hereditary and environmental factors linked to its predisposition, but there is no reference in the letter to the Veteran's military service or her claimed chemical exposure.  Accordingly, the Board finds that the record does not contain any competent medical evidence of a link between the Veteran's thyroid disability and chemical exposure during active duty service.

The January 2012 VA examiner also opined that it would require speculation to determine whether the Veteran's subjective complaints of weight loss and rapid heartbeat during service were indicative of hyperthyroidism.  The examiner noted that the Veteran's weight changed by 11 lbs over 11 years which was not clinically diagnostic.  The examiner also found that there was no evidence of sustained tachycardia in the service records as would be expected with hyperthyroidism.  As a result, determining whether the Veteran's subjective reports of symptoms were indicative of thyroid dysfunction was impossible without resorting to speculation.  

In short, there is no competent medical evidence in support of the Veteran's claim for service connection.  The Board has also considered the testimony of the Veteran connecting her thyroid disability to service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that her opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The post-service medical evidence of record shows that the first evidence of the Veteran's claimed thyroid disability was more than five years after her separation from active duty service.  In addition, there is no medical evidence that the Veteran's Grave's disease and related hypothyroidism is due to her military service.  The Board therefore concludes that the evidence is against a nexus between the disability on appeal and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Left Eye Disability

The Veteran contends that service connection is warranted for a left eye disability as it was incurred secondary to Grave's disease and associated hypothyroidism.  However, as the Board has determined that service connection is not warranted for a thyroid disability, service connection is not possible for an eye disability on a secondary basis.  38 C.F.R. § 3.310 (2011) (Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury).

The Board will now determine whether entitlement to service connection for a left eye disability is warranted on a direct basis.  The Veteran was diagnosed with exophthalmus and a lid lag of both eyes by a private physician in May 1998.  The Veteran continued to receive treatment for her eye condition, characterized as thyroid eye disease, until September 2003 when her condition was found to have stabilized.  Although the record does not show recent treatment for an eye disability since September 2003, based on the previous diagnosis of a chronic condition, the Board will resolve doubt in the Veteran's favor and find that the first element of service connection-a current disability-is demonstrated.  As discussed above, the Board has also determined that the Veteran was exposed to various chemicals during her active duty service as a medical laboratory specialist.  As such, the record also establishes the presence of an in-service injury.  A left eye injury was not noted during service.

There is no competent evidence of a link between the Veteran's left eye condition and any incident of active duty service.  The Veteran's physicians have universally found that her exophthalmus and lid lag are associated with Grave's disease, and treatment records characterize her eye problems as thyroid eye disease.  

There is simply no competent evidence of a nexus between service and the Veteran's left eye complaints.  The Veteran has also not contended that service connection is warranted for this disability on a direct basis, and the Board must conclude that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a thyroid disability, to include as due to chemical exposure, is denied. 

Entitlement to service connection for a left eye disability, to include as secondary to a thyroid disability, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


